ASSIGNMENT AND ASSUMPTION OF SALE AGREEMENT
AND ESCROW INSTRUCTIONS

THIS ASSIGNMENT AND ASSUMPTION OF SALE AGREEMENT AND ESCROW INSTRUCTIONS (this
"Assignment”) is entered into as of November 20, 2007, by and between TRIPLE NET
PROPERTIES, LLC, a Virginia limited liability company (“Assignor”), and NNN
HEALTHCARE/OFFICE REIT TUCSON MEDICAL OFFICE, LLC, a Delaware limited liability
company (“Assignee”), with reference to the following Recitals:

R E C I T A L S

A. Assignor, as “Buyer,” and 2001 W. Orange Grove Road, LLC, an Arizona limited
liability company, PVP Investments, LLC, a Delaware limited liability company,
WRM Investments, LLC, an Arizona limited liability company, and EDI Baptist,
LLC, an Arizona limited liability company (collectively, “Desert Life Seller”),
and WRM Investments, LLC, an Arizona limited liability company, and SOD
Investments, LLC, an Arizona limited liability company (collectively, "La Cholla
Seller”), collectively, as “Seller,” entered into that certain Sale Agreement
and Escrow Instructions dated October 19, 2007, as amended by (i) that certain
Amendment to Purchase Contract dated October 31, 2007, and (ii) that certain
Second Amendment to Sale Agreement and Escrow Instructions dated November 2,
2007 (collectively, and as may be further amended, the "Purchase Agreement”)
wherein Assignor agreed to purchase the “Real Property” (as defined in the
Purchase Agreement).

B. To facilitate a 1031 tax deferred exchange, La Cholla Seller conveyed all of
its right, title and interest in, to and under the Ground Lease (as defined in
the Purchase Agreement) and La Cholla Seller granted, bargained and sold all of
La Cholla Seller’s interest in all improvements and fixtures located on the Land
(as defined in the Purchase Agreement) and owned by La Cholla Seller to WRM
Investments, LLC, an Arizona limited liability company, WRM La Cholla
Investments, LLC, an Arizona limited liability company, and SOD Investments,
LLC, an Arizona limited liability company, as assignee, pursuant to that certain
Assignment and Assumption of Ground Lease and Grant, Bargain and Sale of
Improvements dated November      , 2007, recorded in the Official Records of
Pima County, Arizona, on November      , 2007, at Docket      , Page      .

C. Assignor desires to assign and transfer to Assignee, and Assignee desires to
assume from Assignor, all of Assignor’s right, title, claim and interest in, to
and under the Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee hereby agree as follows:

A G R E E M E N T

1. Assignment; Assumption. Assignor hereby assigns and transfers to Assignee all
of Assignor’s right, title, claim and interest as “Buyer” or otherwise in, to
and under the Purchase Agreement. By executing this Assignment, Assignee hereby
accepts such assignment and expressly agrees to assume and be bound by all of
the provisions of the Purchase Agreement from and after the date hereof.

2. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors, executors, administrators, legal representatives
and assigns of the parties hereto.

3. Counterparts. This Assignment may be executed in any number of counterparts
with the same effect as if all of the parties had signed the same document. All
counterparts shall be construed together and shall constitute one agreement.

[Signatures on next page]

1

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized representatives as of the date first written
above.

          ASSIGNOR:   TRIPLE NET PROPERTIES, LLC,     a Virginia limited
liability company
 
  By:   /s/ Jeff Hanson
Name: Jeff Hanson
Title: Chief Investment Officer ASSIGNEE:   NNN HEALTHCARE/OFFICE REIT    
TUCSON MEDICAL OFFICE, LLC,     a Delaware limited liability company
 
  By:   /s/ Shannon K S Johnson



    Authorized Signatory

2